Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is well known to deposit metal fluoride thin films by atomic layer deposition using alkaline earth B-diketonates and hydrogen fluoride as precursors as noted in Ylilammi et al. (J. Electrochem. Soc. article); HF-Pyridine as a fluorine precursor as noted in Lee et al. (Chemistry of Materials article); hexafluoroacetylacetonate as a fluorine source as noted in Putkonen et al. (Journal of Materials Chemistry article); and oxygen as noted in Lansalot-Matras et al. (2012/0308739).
It is also well known to use a fluorination process to create a oxy-fluoride layer by ALD as noted in Wu et al. (2018/0327898).  However, the references fail to teach or suggest using an organofluorine reagent or a fluorinated gas with a fluorination activation precursor to deposit a metal oxide containing layer and a metal fluorine layer having the claimed ratio.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        02/26/2022